Citation Nr: 1101108	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-37 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to increased evaluations for status post repair of 
recurrent dislocation of the left shoulder, with associated 
degenerative joint disease, evaluated as 20 percent disabling 
prior to October 7, 2010 and as 30 percent disabling as of that 
date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel





INTRODUCTION

The Veteran served on active duty from July 1951 to September 
1954.

This matter comes before the Board of Veterans' Affairs (Board) 
on appeal from a May 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The Board previously remanded this case in July 
2009 and March 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Preliminarily, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has determined that a remand 
by the Board confers upon a claimant, as a matter of law, the 
right to compliance with remand orders.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).  Moreover, a remand is required in 
most cases where a procedural defect requires correction.  
38 C.F.R. § 19.9 (2010).

In its March 2010 remand, the Board stressed that one of the 
major deficiencies of the record was that, to date, the RO had 
not addressed whether the Veteran's service-connected left 
shoulder disorder warranted a higher rating on an extra-schedular 
basis.  38 C.F.R. § 3.321(b)(1) (2010).  The Board accordingly 
requested a further VA examination and readjudication, 
specifically to include consideration of whether the claim should 
be referred for assignment of an extra-schedular evaluation.  Id.

Upon remand, the AMC did afford the Veteran a comprehensive VA 
orthopedic examination in October 2010, the results of which were 
cited as the basis for the staged increase in the underlying 
rating to 30 percent.  The Board has reviewed the November 2010 
rating decision and the Supplemental Statement of the Case (SSOC) 
from the same month, however, and finds that no consideration 
whatsoever was given to whether the claim should be referred for 
assignment of an extra-schedular evaluation.  Indeed, 38 C.F.R. 
§ 3.321(b)(1) was not even cited among the applicable 
regulations in the SSOC.  

The Board is aware that this case has been advanced on the docket 
and that the case has already been remanded twice.  However, the 
AMC's failure to consider the case under 38 C.F.R. § 3.321(b)(1) 
represents a very significant procedural deficiency, given the 
strong language of the March 2010 remand, that must be corrected 
before the Board can proceed with an adjudication of this case on 
its merits.  38 C.F.R. § 19.9. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC must readjudicate the 
Veteran's appeal, with consideration given to 
whether referral for an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
is warranted.  If the RO/AMC finds that such 
referral is not warranted, this determination 
must be fully explained.  

2.  If the ultimate determination of the 
Veteran's claim remains less than fully 
favorable, he and his representative must be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to respond 
before this case is returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



